DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election with traverse of Group I (semiconductor device), species C, Figure 8 reflected in claims 16-21 and 24 in the reply filed on 08/11/2021 is acknowledged. Claims 1-15, 22-23 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to the nonelected group. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The requirement is still deemed proper and is therefore made FINAL.
Independent claim 16 includes element ‘a pollutant’ which is NOT in species C/Figure 8. This element is in species B/Fig. 7 and all the elected claims read in this species. Thus Species C/Fig. 7 will be considered to be elected instead of Species C/Fig. 8.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent application number CN 2017108232655, filed on 09/13/2017.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Abstract
The abstract filed 03/11/2020 appears to be acceptable.

Drawings
The drawings filed 03/11/2020 appears to be acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17, 19-21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (US 20070252165 A1).

Regarding independent claim 16, Jang et al. teach a semiconductor light-emitting device (‘light emitting device chip’, fig. 13; ¶¶ 0071-0073), comprising: 
a semiconductor component including: 
a semiconductor structure including: 
a laminate structure including: 

a light-emitting layer 220 (‘an active layer’, ¶ 0068) formed on said first conductive semiconductor layer 230, and 
a second conductive semiconductor layer 210 (‘an n type semiconductor layer 210’, ¶ 0068) which is formed on said light-emitting layer 220 and which has a conductivity type (N) different from that of said first conductive semiconductor layer (P), and 
an electrode structure 300, 700 formed on at least one selected from the group consisting of said first conductive semiconductor layer 230 and said second conductive semiconductor layer 210, said laminate structure having a non-electrode region (see annotation) which is located on at least one selected from the group consisting of said first conductive semiconductor layer 230 and said second conductive semiconductor layer 210 and which is not provided with said electrode structure thereon 300, 700; and 
an adsorbent material 500 (‘a getter metal layer 500’, ¶ 0071) disposed at said non-electrode region and having a greater adsorption capability for a pollutant (¶ 0071) than an adsorption capability for the pollutant of the electrode structure 300, 700 so as to inhibit said electrode structure from adsorbing said pollutant. 
 
Regarding claim 17, Jang et al. further teach the semiconductor light-emitting device according to claim 16, wherein said adsorbent material 500 (‘metal’, ¶ 0071) is electrically conductive, and is electrically connected to said electrode structure 700 (element 600 is conductive) and configured as a finger for said electrode structure (fig. 13). 
Regarding claim 19, Jang et al. further teach the semiconductor light-emitting device according to claim 16, wherein said adsorbent material 500 is configured as a structure selected from the group consisting of a continuous structure and a patterned structure (fig. 13). 

Regarding claim 20, Jang et al. further teach the semiconductor light-emitting device according to claim 16, wherein said adsorbent material 500 is disposed at said non-electrode region by a technique selected from the group consisting of spin-coating, deposition, and a combination thereof (‘deposition’, ¶ 0072). 

Regarding claim 21, Jang et al. further teach the semiconductor light-emitting device according to claim 16, wherein said adsorbent material is selected from the group consisting of a metal material, a nano-oxide material, a graphene, an activated carbon, and combinations thereof (‘metal’, ¶ 0071). 
 
Regarding claim 24, Jang et al. further teach the semiconductor light-emitting device according to claim 16, wherein said semiconductor structure 300, 700 further includes a current spreading layer 600 (‘ITO’, ¶ 0073) formed on at least one selected from the group consisting of said first conductive semiconductor layer 230 and said second conductive semiconductor layer 210. 




 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. as applied to claim 16 above, and further in view of BEIERLEIN (US 20110095277 A1).

Regarding claim 18, Jang et al. teach all the limitations described in claim 16.
But Jang et al. are silent upon the provision of wherein said adsorbent material is formed with a thickness ranging from 1 nm to 100 nm.
However, BEIERLEIN teaches a similar structure, wherein said adsorbent material is formed with a thickness ranging from 1 nm to 100 nm (¶ 0076).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Jang et al. and BEIERLEIN to form the adsorbent material of claimed thickness according to the teachings of BEIERLEIN. With a motivation of gettering pollutants effectively. See BEIERLEIN, ¶ 0076. 

Examiner’s Note
The prior arts cited in PTO-892 but not used in the current rejection are related to the claimed novelty and can also be used to reject the claims. Applicant is requested to review those prior arts to overcome the future rejection using these arts.
Claims 16-21 and 24 can also be rejected by using the below prior arts: 
Suzuki; Teiichi et al. (US 20080279229 A1, fig. 9, element 116 is adsorbent material), and 
BEIERLEIN; Tilman (US 20110095277 A1, fig. 3-4, element 1600 is gettering layer).


Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817